Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The foreign reference JP5785948 in the information disclosure statement filed 2/21/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the walls” lacks antecedent basis.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,839,349 (Culver) in further view of US Patent 1,529,601 (Lyons).
With respect to claim 18, Culver shows a method of storing an item in an overhead storage area (A), comprising: loading the item in a storage container (B, Fig.1) having an orientation and being disposed beneath the overhead storage area (Fig.1); and raising the storage container (B) to be stored within the overhead storage area by rolling upwardly a first wall (9, Fig.2) of the storage container along laterally-spaced apart members (S/7 and 8) defining a pre-defined path, upward displacement of the storage container changing the orientation of the storage container and of the first wall to be different from the orientation when loading the storage container (in solid lines in figure 3), the first wall being load bearing in the different orientation, the first wall defining a bottom surface of the storage container in the different orientation (Fig.3).  With respect to claim 18, Culver doesn’t show the pre-defined path includes a 90 degree offset. Lyons shows a laterally spaced apart members defining a pre-defined path (9 and 10, Fig.2) including a 90 degree offset (Fig.2), the first wall (4) rolling upwardly and being load bearing in the different orientation. It would have been obvious to one having ordinary skill in the art to modify the rolling arrangement of Culver, such that the first wall rolls along laterally-spaced apart members defining a pre-defined path including a 90 degree offset, such as shown by Lyons, in order to be able to turn the container completely vertically in the accessible position to better view the items in the container for easy loading and access.
With respect to claim 19, the combination shows (Lyons) further comprising biasing the storage container downward (via the curved portion of the predefined path) when the storage container is in the overhead storage area.  
4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,839,349 (Culver) in view of US Patent 1,529,601 (Lyons) in further view of US Patent 3,770,133 (Kolker).
With respect to claim 20, the combination doesn’t show a motor. Kolker teaches a motor assembly (Col.5 lines 28-35), raising the storage container (17, Fig.4) with a motor.  It would have been obvious to one having ordinary skill in the art to include a motor to the device of modified Culver, such as taught by Kolker, in order to automatically move the storage container between storage and accessible positions.

Allowable Subject Matter
5.	Claim 1-7, 9, 10, 12-17, 21 are allowed.
6.	Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637